PER CURIAM:
This appeal presents two important issues. First, does the Commodity Exchange Act (“CEA”) provide an exclusive cause of action arising out of the commodities futures transactions the plaintiffs engaged in here, preempting claims under federal securities laws? Our answer must be “Yes”. The second question arises because of the absence of any provision in the CEA for nationwide service of process such as that which is explicitly stated in the Securities Exchange Act of 1934 (“1934 Act”). In this federal question case must personal jurisdiction1 be obtained in accordance with Federal Rule of Civil Procedure 4(e), by applying the long-arm statute of the state in which the district court sits? Or, may a defendant’s contacts throughout the country be aggregated to permit jurisdiction to be asserted over a defendant who could not be reached by the state’s long-arm statute? The district court applied Rule 4(e) and dismissed the claims against two of the defendants for lack of personal jurisdiction. We affirm the judgment of the district court.
I.
The plaintiffs in these four consolidated actions are two Louisiana corporations, Point Landing, Inc. and Point Landing Fuel Corporation (collectively referred to as “Point Landing”), and individual investors William and Ruby Smith (“Smith”), Frank and Brenda George (“George”), and Dennis and Joan Rosenberg (“Rosenberg”). In the Point Landing action the defendants are: two New York corporations, Omni Capital International, Ltd. and Omni Capital Corporation (collectively referred to as “Omni”); their broker, Rudolf Wolff & Co. Ltd. (“Wolff”), a British corporation; and certain officers or employees of Omni, Richard Friedburg, Michael Stern, and Barry Min*418sky. Omni impleaded James Gourlay, Wolffs representative, and Main, Hurd-man, an accounting firm. In the Smith, George, and Rosenberg suits, the defendants are Omni, Northglen Capital Corporation (“Northglen”), Richard Friedburg, Michael Stern, Barry Minsky, and Competex, S.A., a now defunct Swiss company that has not appeared in the case. In the Smith and George suits, Omni and Northglen filed third-party complaints against Wolff, Gourlay and Main Hurdman. Wolff had no relationship with Smith, George, or Rosenberg and is not a defendant in their actions.2
The complaint alleges that the defendants, by making misrepresentations concerning their “investment program”, fraudulently induced the plaintiffs to invest in silver straddle3 commodity futures traded on the London Metals Exchange through discretionary trading accounts. Wolff and Competex handled these trades. Earlier, Wolff had approached Omni in New York to solicit Omni’s business through Gourlay, a former director who acted as an agent for Wolff. Wolff billed Omni over 105,000 British pounds for commissions, part of which went to Gourlay.
The plaintiffs contend that Omni had meetings and did extensive advertising in which Omni represented that participation in its investment program would entitle the investors to federal income tax deductions on losses incurred, in addition to future profits. Unfortunately for the investors, the Internal Revenue Service disallowed the plaintiffs' deductions on the ground that the trades in London were not “bona fide, arm’s length” transactions. The IRS concluded that the London Metals Exchange is not a public market and that its members were setting prices. All parties agree that the transactions involved “commodities” for purposes of federal law; plaintiffs allege, but Omni denies, that these were also “securities”.
The original complaints allege violations of § 17(a) of the Securities Act of 1933, 15 U.S.C. § 77q(a), §§ 10b and 20 of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j, 78t, Rule 10b-5, 17 C.F.R. § 240.-10b-5, and the Louisiana Blue Sky law. The district court dismissed the plaintiffs’ claims under the 1933 Act and under § 20 of the 1934 Act. The plaintiffs do not appeal from those dismissals.
In Rivers v. Rosenthal & Co., 5 Cir.1980, 634 F.2d 774, vacated, 1982, 456 U.S. 968, 102 S.Ct. 2228, 72 L.Ed.2d 841, this Court held that the CEA affords no implied private right of action. The plaintiffs’ original complaints therefore allege no violations of federal commodities law. While these actions were pending, the Supreme Court recognized an implied private right of action under the CEA and vacated our judgment in Rivers. Merrill Lynch, Pierce, Fenner & Smith v. Curran, 1982, 456 U.S. 353, 102 S.Ct. 1825, 72 L.Ed.2d 182. In the light of Curran, the plaintiffs amended their complaints to allege violations of §§ 4b and 9(b) of the CEA, 7 U.S.C. §§ 6b, 13(b).4
Wolff and Gourlay contest the court’s jurisdiction over their persons. The district *419court initially considered the defendants’ contacts with the United States as a whole and found that the aggregate contacts were sufficient to subject both parties to the court’s jurisdiction.
Shortly thereafter this Court issued its opinion in DeMelo v. Toche Marine, Inc., 5th Cir.1983, 711 F.2d 1260. In DeMelo the question was: “[W]hat standard of amenability [to personal jurisdiction] should apply when the plaintiff’s claims are founded in part upon federal question jurisdiction, but service is effected under a state long-arm statute?” 711 F.2d at 1265. The Court noted that the two most recent Fifth Circuit cases on this point, Lapeyrouse v. Texaco, 5 Cir.1982, 693 F.2d 581, and Burstein v. State Bar of California, 5 Cir. Í982, 693 F.2d 511, “decided only three days apart, give different answers”.5 711 F.2d at 1265. Writing for the DeMelo Court, Judge Gee chose to follow Burstein, holding that “when a federal question case is based upon a federal statute that is silent as to service of process, and a state long-arm statute is therefore utilized to serve an out-of-state defendant, Rule 4(e) requires that the state’s standard of amenability to jurisdiction apply”. Id. at 1266.
Wolff and Gourlay, relying on DeMelo, then renewed their objections to the court’s personal jurisdiction. The district court held that: (1) the CEA preempts private actions under § 10(b) of the 1934 Act and Rule 10b — 5; (2) the CEA does not expressly or impliedly authorize nationwide service of process in private actions; (3) DeMelo requires an application of the Louisiana long-arm statute in private actions under the CEA; and (4) neither Wolff nor Gourlay is subject to the jurisdiction of Louisiana state courts. The court therefore dismissed the claims against Wolff and Gour-lay for lack of personal jurisdiction. Because our opinions on the issue of personal jurisdiction in federal question cases, “[l]ike a Tower of Babel ... spoke in irre-conciliable voices”, DeMelo, 711 F.2d at 1268, the Court decided to hear this appeal en bane without an opinion by the panel to which the consolidated appeals were assigned.
We agree with the district court. The plaintiffs can recover, if at all, only under the CEA. Absent a rule or statute to the contrary, Federal Rule of Civil Procedure 4(e) permits a federal court to exercise jurisdiction over only those defendants who are subject to the jurisdiction of courts of the state in which the court sits. Because the plaintiffs do not challenge the district court’s findings that Wolff and Gourlay are not subject to the jurisdiction of Louisiana state courts under that state’s long-arm statute, we affirm the dismissal of all claims against Wolff and Gourlay.
II.
We would not need to decide the question of amenability to personal jurisdiction by service under the Louisiana long-arm statute, if the commodity trades here were governed by the securities laws. Wolff and Gourlay would then be subject to the court’s jurisdiction under § 27 of the 1934 Act, which permits service of process “wherever the defendant may be found”. 15 U.S.C. § 78aa. Federal courts may exercise personal jurisdiction under § 27 of the 1934 Act to the limits of due process. Leasco Data Processing Equipment Corp. v. Maxwell, 2 Cir.1972, 468 F.2d 1326, 1340 (Friendly, J.).
A.
Until 1974 the CEA applied only to transactions in certain agricultural commodities. See 7 U.S.C. § 2 (1970). Courts disagreed over which commodities transactions were covered by the securities statutes, and some transactions fell into a gap between federal securities and commodities laws.
The Commodity Futures Trading Commission Act of 1974 (“CFTA”), Pub.L. No. 93-463, 88 Stat. 1389, “the first complete overhaul of the Commodity Exchange Act *420since its inception”, provides a “comprehensive regulatory structure”. H.R.Rep. No. 975, 93d Cong., 2d Sess. 1. Congress intended the 1974 amendments to “fill all regulatory gaps” while “avoid[ing] unnecessary, overlapping and duplicative regulation.” 120 Cong.Rec. H34736 (Oct. 9, 1974) (remarks of House Agriculture Committee Chairman Robert Poage); 120 Cong.Rec. S34997 (Oct. 10, 1974) (remarks of Senate Agriculture Committee Chairman Herman Talmadge).
Section 2(a)(1)(A), set out in the margin, is the critical provision of the CFTA.6 The statute confers on the Commodities Futures Trading Commission (“CFTC”) exclusive jurisdiction over “accounts ... involving contract of sale of a commodity for future delivery traded or executed on a contract market designated pursuant to § 7 of this title or any other board of trade, exchange, or market”. The London Metals Exchange, although not a designated exchange, is a “board of trade, exchange, or market” within the meaning of § 2. This Court has held that the CFTC has regulatory authority over trading in “London options”. CFTC v. Miller, 5 Cir. 1978, 570 F.2d 1296, 1299.
The legislative history of § 2 indicates that the CFTC has exclusive jurisdiction over the transactions at issue. Representative Poage, Chairman of the House Agriculture Committee, remarked from the House floor:
I wish to emphasize that the words “any other board of trade, exchange or market” were included ... only for the purpose of giving the Commodity Futures Trading Commission jurisdiction over future contracts purchased and sold in the United States and executed on a foreign board of trade, exchange, or market. This grant of exclusive jurisdiction is not to be construed as preempting the jurisdiction of the Securities and Exchange Commission over securities ... traded on any national securities exchange or any other U.S. securities market.
120 Cong.Rec. H34, 737 (1974). The Supreme Court has concluded that Section 2 gives the CFTC “exclusive jurisdiction over commodity futures trading. The purpose of the exclusive-jurisdiction provision in the bill passed by the House was to separate the functions of the Commission from those of the Securities and Exchange Commission and other regulatory agencies.” Curran, 456 U.S. at 386, 102 S.Ct. at 1843. See also Markham, Regulation of International Transactions Under the Commodity Exchange Act, 48 Fordham L.Rev. 129, 133 (1979).
Point Landing argues that the SEC retained jurisdiction over the transactions under the saving clause of § 2:
[Ejxcept as hereinabove provided, nothing contained in this section shall (i) supersede or limit the jurisdiction at any time conferred on the Securities and Exchange Commission or other regulatory authorities under the laws of the United States or of any State, or (ii) restrict the Securities and Exchange Commission and such other authorities from carrying out their duties and responsibilities in accordance with such laws.
As originally passed in the House, the bill provided that “nothing herein contained shall supersede or limit the jurisdiction at any time conferred on the Securities Exchange Commission”. H.R. 1131, 93d Cong., 2d Sess. § 201 (1974), U.S.Code *421Cong. & Admin.News 1974, p. 5843.7 The Senate added the phrase “except as herein-above provided” to ensure that “the [CFTC’s exclusive] jurisdiction, where applicable, supersedes state as well as federal agencies”. S.Rep. No. 1131, 93d Cong. 2d Sess. 6 (1974), U.S.Code Cong. & Admin. News 1974, p. 5848. The Senate version was adopted by the Conference Committee and enacted into law. According to the Conference Report, § 2(a)(1)(A) “preempt[s] the field insofar as futures regulation is concerned”. H.Conf.Rep. No. 1383, 93d Cong. 2d Sess. (1974).
Congress has not altered the CFTC’s jurisdiction over discretionary commodity accounts since 1974. The Senate Agriculture Committee has reported that “[t]he basic conclusion reached in 1974 that there should be a single regulatory agency responsible for futures trading is as valid now as it was then”. S.Rep. No. 850, 95th Cong. 2d Sess. 22 (1978), U.S.Code Cong. & Admin.News 1978, pp. 2087, 2110. A report accompanying the House version of the 1982 amendments to the CEA explained that “the [CFTC] would continue to have exclusive jurisdiction over foreign futures transactions traded in the United States”. H.R.Rep. No. 97-565(1), 97th Cong. 2d Sess. (1982), U.S.Code Cong. & Admin. News 1982, pp. 3871, 3953.
B.
The plaintiffs contend that even if the. SEC lacks jurisdiction to regulate the transactions at issue, the courts may grant relief based on securities laws and regulations. Courts faced with this question have reached three different results.
(1) Some courts and commentators, many but not all writing before 1982, adopt the plaintiffs’ position. Peavey Co. v. Mitchell, W.D.Okla., 1983 [1983-84] Fed. Sec.L.Rep. (CCH) ¶ 99, 593; Mullis v. Merrill Lynch, Pierce, Fenner & Smith, Inc., D.Nev.1980, 492 F.Supp. 1345; Bromberg, Commodities Law and Securities Law— Overlaps and Preemptions, 1 J Corp.L. 217, 310 (1976); Note, The Continued Availability of Private Actions for Fraud Under the Securities Statutes in Commodity-Security Transactions, 22 B.C.L. Rev. 335 (1981). The Court of Appeals for the Ninth Circuit has approved this result in dictum. Mordaunt v. Incomco, 9 Cir. 1982, 686 F.2d 815, cert. denied, — U.S. —, 105 S.Ct. 801, 83 L.Ed.2d 793 (1985). Mordaunt cites the Supreme Court’s Cur-ran opinion as authority for the proposition that the CEA does not preempt private actions under the securities laws. 686 F.2d at 816. The Curran opinion, however, does not address the preemption of private securities actions. The Court found that an implied right of action under the CEA survived the 1974 amendments. Because the 1974 amendments dramatically expanded the scope of the commodities laws to avoid “overlapping and duplicative” coverage, it appears to us that Curran does not support the proposition for which it is cited in Mordaunt. See T. Russo, Regulation of the Commodities, Futures, and Options Markets § 10.20, at 10-54 (1983).
(2) Other courts, including the district court in this case, have concluded that plaintiffs may recover under “self-executing” sections of the securities acts but not under § 10(b) of the 1934 Act or under other sections that proscribe activities contravening SEC regulations. American Grain Assoc. v. Canfield, Burch & Mancuso, W.D.La.1982, 530 F.Supp. 1339; Westlake v. Abrams, N.D.Ga.1980, 504 F.Supp. 337, 345.
(3) Still other courts hold that plaintiffs may not recover under any securities statute or regulation. Mallen v. Merrill Lynch, Pierce, Fenner & Smith, Inc., N.D. Ga.1985, 605 F.Supp. 1105, 1114; Bartels v. International Commodities Corp., D.Conn.1977, 435 F.Supp. 865, 869; Fairchild, Arabatzis & Smith, Inc. v. Prometeo Co., S.D.N.Y.1979, 470 F.Supp. 610, 614.
*422We hold that the CEA affords plaintiffs their exclusive remedy.8 Any other result would frustrate the intent of Congress to preempt the field insofar as futures regulation is concerned. Congress intended the 1974 amendments to create a uniform regulatory scheme. Private actions under the securities laws might en-graft policies and standards inconsistent with those developed under the CEA. We find, moreover, no reason to rely on securities laws when the CEA now affords a full range of remedies, including an express private right of action. See T.Russo, § 10.20, at 10-58 to 59.
The securities acts contain broad and flexible concepts such as “manipulative acts and practices” and “just and equitable principles of trade”. 15 U.S.C. § 78f-(b)5. The CEA permits the CFTC to designate a contract market in a particular commodity only if the new futures contract “will not' be contrary to the public interest”. 7 U.S.C. § 7(g).
These fluid concepts not only require the continual exercise of judgment and discretion, but, to provide effective regulation, they must be administered on a relatively consistent and uniform basis. It is reasonable to assume that Congress, having created a regulatory agency under the same statute, intends for that agency to exercise the requisite judgment and to provide the needed uniform-ity____ Conversely, once Congress has directed the agency not to formulate regulatory policy with respect to a particular activity ... no public benefit can be discerned from allowing private actions for private gain, which may evolve new policies or standards at variance with the congressional intent, under the preempted agency’s governing statute.
Johnson, The Commodity Futures Trading Commission Act: Preemption as Public Policy, 29 Vand.L.Rev. 35-36 (1976).
The plaintiffs appeal only the dismissal of their claim under § 10(b) of the 1934 Act. We have, therefore, no occasion to hold that the CEA also preempts actions under “self-executing” sections of the securities acts.
III.
On first considering the subject of the amenability of an out-of-state defendant, especially an alien defendant, to the personal jurisdiction of a federal court hearing a federal question case, one’s natural reaction does not necessarily coincide with the conclusions one may be forced to reach in the light of the decided cases and commentary. It may seem anomalous to tie personal jurisdiction in a federal question case to the long-arm statute of the state in which the federal court sits. In a diversity case where the plaintiff asserts a local claim, a federal court using a state long-arm statute, as required by Rule 4(e), is bound by the limits of the fourteenth amendment. The court must make certain that the forum state does not unduly encroach on the interests of a sister state or of the nation. In a federal question case, however, where a federal court is adjudicating a federal claim involving a federal statute, concern for limiting the reach of a *423state is irrelevant. The court determines rights and liabilities under a uniform, national law. If fairness or due process is an issue, it is the due process standard of the fifth amendment, not the fourteenth amendment, that must be met. A heavy weight of authority, however, accepts the anomaly. See Note, National Contacts as a Basis for In Personam Jurisdiction over Aliens in Federal Question Cases, 70 Calif.L.Rev. 686 (1982).
A.
To start at the logical beginning, the unmalleable principle of law that is unyielding to legal blandishments is that federal courts may exercise only so much of their Article III jurisdiction as they are granted by Congress. They must ground their personal jurisdiction on a federal statute or rule. “As courts of limited jurisdiction, the federal courts possess no warrant to create jurisdictional law of their own.” Insurance Corporation of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 1982, 456 U.S. 694, 711, 102 S.Ct. 2099, 2109, 72 L.Ed.2d 492 (Powell, J., concurring). See also Burstein, 693 F.2d at 514; Rebozo v. Washington Post Co., 5 Cir.1975, 515 F.2d 1208, 1211; Wells Fargo & Co. v. Wells Fargo Express Co., 9 Cir.1977, 556 F.2d 406, 414 (collecting authorities).
In rare instances there are gaps in the law enabling a federal court to fashion federal common law. We decline to do so here because of the nature of personal jurisdiction. That federal courts should determine their own personal jurisdiction is a proposition fundamentally at odds with our government of separated powers. The Supreme Court typically has approved the creation of federal common law only when there is some basis for the conclusion that Congress would have adopted the rule fashioned by the courts if it had considered the matter, or at least that Congress would have left the choice to the courts. See, e.g., United States v. Little Lake Misere Land Co., 1973, 412 U.S. 580, 93 S.Ct. 2389, 37 L.Ed.2d 187; Clearfield Trust Co. v. United States, 1943, 318 U.S. 363, 63 S.Ct. 573, 87 L.Ed. 838; see generally M. Redish, Federal Jurisdiction: Tensions in the Allocation of Judicial Power 79-107 (1980); Friendly, In Praise of Erie — And of the New Federal Common Law, 39 N.Y.U.L. Rev. 383 (1964). We find no basis for either conclusion in this case.
B.
The 1974 amendments to the CEA provide for actions (1) by the CFTC (formerly the Commodities Exchange Commission), (2) by state attorneys general, and (3) by private parties seeking to enforce a CFTC ruling in their favor. 7 U.S.C. §§ 13a-l, 13a-2, 18(d). To make these actions effective, the sections referred to expressly provide for nationwide service of process. In 1982 Congress provided for private actions under the CEA, 7 U.S.C. § 25, but was silent as to service of process. Point Landing argues that Congress intended to allow nationwide service of process in private actions because it did so in the other types of actions authorized under the CEA. There is no basis for this argument. On the contrary, the clear language of §§ 13a-l, 13a-2 and 18(d) demonstrates that Congress knows how to provide for nationwide service of process. The more likely inference to draw from the congressional silence is that Congress omitted that language from § 25 because it did not intend to permit nationwide service of process. Even though private actions are a “significant enforcement tool”, Curran, 456 U.S. at 394,102 S.Ct. at 1847, there is a rational governmental basis for limiting service of process in private suits while giving wide powers to those government regulatory bodies charged with primary responsibility for developing and enforcing regulatory policy. Indeed, a House Committee reported that it looks to vigorous enforcement by the CFTC, “so it does not become necessary to rely on private litigants as a policeman of the Commodities Exchange Act”. H.R.Rep. No. 97-565(1) at 57, U.S.Code Cong. & Admin.News 1982, at 3906.
*424Since the CEA is silent on the subject of process, authority for service and personal jurisdiction must be found in the Rules.
C.
Professor Moore comments on the general rules provision governing service of process and personal jurisdiction:
No court has unlimited authority to issue original process. In regard to state courts, the basic limitation on service of original process is the notion that a state may only exercise jurisdiction over a res that is within its borders or over a person who has been personally served within the state, or who has had sufficient contact with the state so that in personam service may be made beyond its borders consistent with due process.
Similarly, the federal district courts may only issue process for service within the territorial limits validly authorized by a federal statute or the Federal Rules.
2 J. Moore, J. Lucas, H. Fink & C. Thompson, Moore’s Federal Practice 114.02[3] at 4-45 to 46 (footnotes omitted).
“Jurisdiction over the person generally is dealt with by Rulé 4, governing the methods of service through which personal jurisdiction may be obtained.” Insurance Corp. of Ireland, 456 U.S. at 715 n. 6, 102 S.Ct. at 2111 n. 6 (Powell, J., concurring). Rule 4 therefore has been characterized as a “jurisdictional provision.” (Statement by Mr. Justice Black and Mr. Justice Douglas, 1963, 374 U.S. 865, 869, dissenting from adoption of amendments to the Federal Rules of Civil Procedure).
Rule 4(f) provides in part:
(f) Territorial Limits of Effective Service. All process other than a subpoena may be served anywhere within the territorial limits of the state in which the district court is held, and, when autho.rized by a statute of the United States or by these rules, beyond the territorial limits of that state.
Rule 4(e) provides:
(e) Summons: Service Upon Party Not Inhabitant of or Found Within State. Whenever a statute of the United States or an order of court thereunder provides for service of a summons, or of a notice, or of an order in lieu of summons upon a party not an inhabitant of or found within the state in which the district court is held, service may be made under the circumstances and in the manner prescribed by the statute or order, or, if there is no provision therein prescribing the manner of service, in a manner stated in this rule. Whenever a statute or rule of court of the state in which the district court is held provides (1) for service of a summons, or of a notice, or of an order in lieu of summons upon a party not an inhabitant of or found within the state, or (2) for service upon or notice to him to appear and respond or defend in an action by reason of the attachment or garnishment or similar seizure of his property located within the state, service may in either case be made under the circumstances and in the manner prescribed in the statute or rule, (emphasis added)
Rule 4(e) therefore permits service “under the circumstances ... prescribed” by a statute or rule of the state in which the district court sits. (No question is raised here by the parties as to the “manner” of service.) The critical phrase “under the circumstances” was added to the rule in 1963. This occurred several years after our decision in Lone Star Package Car Co. v. Baltimore & Ohio Railroad, 5 Cir.1954, 212 F.2d 147.
In Lone Star this Court made the broad statement that whether the state long-arm statute asserts jurisdiction over a defendant sought to be joined in suit is irrelevant “where the power of the federal court ... can be independently sustained ... on the ground that the matter in controversy arises under the Constitution, laws or treaties of the United States”. 212 F.2d at 153-54. See also Terry v. Raymond International, Inc., 5 Cir.1981, 658 F.2d 398, 401, cert. denied, 1982, 456 U.S. 928, 102 S.Ct. 1975, 72 L.Ed.2d 443, in which this Court declared that in a federal question *425case the “contours of amenability ... are more fluid”.9
In Lapeyrouse v. Texaco, Inc., 5 Cir. 1982, 693 F.2d 581, Judge Williams, for the Court, citing Lone Star and Terry, found that the “sole test for amenability” to personal jurisdiction in a federal question case is the due process clause of the fifth amendment.10 The opinion states:
[T]he Supreme Court’s consideration of various factors as relevant to a determination of the fairness of exerting jurisdiction take on new meaning in the context of a federal forum interpreting its own laws. Thus, while we are aided by the constructions provided the due process clause under the Fourteenth Amendment in determining whether in person-am jurisdiction may be asserted, we must give weight to the differences occasioned by the federal nature of both the forum and claim in determining whether the due process clause of the Fifth Amendment permits exercise of in per-sonam jurisdiction in this case.
693 F.2d at 586 (footnote omitted).
In Burstein v. State Bar of California, 5 Cir.1982, 693 F.2d 511, in a thorough and perceptive analysis of Rule 4(e), Judge Randall, for the Court, concluded:
While by its terms rule 4(d) might well apply to this case, it is clear that rule 4(e) is designed for use to obtain service on parties not resident within the forum state, and by negative implication it excludes rule 4(d)____
... The clear import of the “under the circumstances” language, at least where the assertion of jurisdiction and not just the service of process depends on the state statute, is that a federal court, even in a federal question case, can use a state long-arm statute only to reach those parties whom a court of the state court could also reach under it.
693 F.2d at 514 (citations omitted).
The opinion quotes Professors Wright and Miller:
On balance, then, it would seem that state law always should govern amenability when a state statute is used pursuant to Rule 4(e). Although the opposite result has some appeal in that it permits effectuation of federal interests in a broader range of suits, it is inconsistent with the apparent intent of the draftsmen of Rule 4(e) to use state provisions for service in order to permit the federal courts in a state to hear those cases that could be brought in the state’s own courts when a basis for asserting federal subject matter jurisdiction exists.11
4 C. Wright & A. Miller, Federal Practice & Procedure, § 1075, at 313 (1969).
Judge Randall took pains to point out that Lone Star involved a diversity claim and in-state service. It therefore comes within Rule 4(d)(7) rather than Rule 4(e). Rule 4(d)(7) requires service only “in the manner prescribed by the law of the state in which the district court is held”; it does not have the “under the circumstances” language of Rule 4(e).
In DeMelo v. Toche Marine, Inc., 5 Cir. 1983, 711 F.2d 1260, the Court was confronted with the dilemma of choosing between Burstein or Lapeyrouse. Judge Gee, for the Court, “look[ed] to the Rule” and decided that the Burstein “exposition *426... is the more sound”. 711 F.2d at 1266. “Lone Star was decided in 1954, long before the 1963 amendments to Rule 4 added the second sentence to Rule 4(e)____ Terry discussed neither the . 1963 amendments . to Rule 4 nor any of the intervening federal question cases that had applied a state standard of amenability---- [R]elying solely upon the broad language in Lone Star, Terry applied a federal standard, treating the reach of the state long-arm statute as ‘irrelevant’.” 711 F.2d at 1268-69.
Most courts agree that Rule 4(e) incorporates the forum state’s long-arm statute when the federal statute sued under does not authorize nationwide service of process. In Max Daetwyler Corp. v. R. Meyer, 3 Cir.1985, 762 F.2d 290, cert. denied, — U.S. —, 106 S.Ct. 383, 88 L.Ed.2d 336, the court recently addressed the issue before this Court: amenability to jurisdiction of an alien defendant in a federal question action when the defendant’s contacts with the United States as a whole were sufficient to satisfy due process, but contacts with the forum state were insufficient. The court, per Garth, J., held that “in the absence of a governing federal statute providing for nationwide service of process, in personam jurisdiction may not rest upon an alien’s aggregated national contacts,” and the long-arm statute of the forum state must be applied. Id. at 291. The court declined the plaintiff’s suggestion that it adopt a “national contacts theory,” which asserts that “the proper inquiry in determining personal jurisdiction in a case involving federal rights is one directed to the totality of a defendant’s contacts throughout the United States.” Id. at 293. The court noted that, although the national contacts theory might be constitutionally valid, Rule 4(e) was a limitation on the court’s power. It interpreted Rule 4(e) as adopting “an incorporative approach requiring that both the assertion of [personal] jurisdiction and the service of process be gauged by state amenability standards”. Id. at 295.
The court implied that if the national contacts theory is accepted, it in effect reads a nationwide service of process provision into all federal laws when an alien is a defendant. It recognized that although “the uniform administration of federal law might be enhanced were Congress to establish a general federal question competence statute, in the absence of such legislation, we are required to follow the incorporative provisions of Rule 4(e)”. Id. at 296. The court stated that all but a “few” courts interpreted Rule 4(e) the same way. Id. at 297.
The court in Stabilisierungsfonds Fur Wein v. Kaiser Stuhl Wine Distributors Pty., Ltd., D.C.Cir.1981, 647 F.2d 200, concluded, in a trademark case, that in the absence of a federal statute authorizing nationwide service of process, under Rule 4(e) “we must look to the District of Columbia long-arm statute”. Id. at 204. Wells Fargo & Co. v. Wells Fargo Express, 9 Cir.1977, 556 F.2d 406, 418, rejected the national contacts theory because the Lan-ham Act did not grant federal courts broad service of process powers. See also Johnson Creative Arts, Inc. v. Wool Masters, Inc., 1 Cir.1984, 743 F.2d 947, 950 (Federal Rules of Civil Procedure and other congressional mandates limit exercise of personal jurisdiction in federal question cases).
The Court of Appeals for the Sixth Circuit has concluded that “a federal district court considering a case that arises under federal law is not subject to precisely the same due process limitations which restrict its reach in diversity cases”. Handley v. Indiana & Michigan Electric Co., 6 Cir. 1984, 732 F.2d 1265, 1272. The Handley court invoked the Kentucky long-arm statute, but nevertheless asserted jurisdiction over a defendant not subject to the jurisdiction of the Kentucky courts. The court reasoned that, since the Kentucky statute extends jurisdiction to the limit of the fourteenth amendment, federal courts in federal question cases may extend jurisdiction to the limits of the fifth amendment. We find no warrant in the language or history of Rule 4(e) for this result.
In short, an “overwhelming majority of federal courts have held that, in the *427absence of specific provisions to the contrary, rule 4 adopts the state provisions on amenability to service and on manner of service”. Note, Alien Corporations and Aggregate Contacts: A Genuinely Federal Jurisdictional Standard, 95 Harv.L. Rev. 470, 471 n. 6 (1981). Probably a majority of commentators agree that Rule 4(e) incorporates the forum state long-arm statute when the federal statute sued under does not provide for a nationwide service of process even though they may disagree with that conclusion as a matter of policy. Lilly, Jurisdiction over Domestic and Alien Defendants, 69 Va.L.Rev. 85 (1983); Von Mehren & Troutman, Jurisdiction to Adjudicate: A Suggested Analysis, 79 Harv.L.Rev. 1121, 1123 n. 6 (1966); Note, National Contacts as a Basis for In Personam Jurisdiction over Aliens in Federal Question Suits, 70 Calif.L.Rev. 686, 690 n. 24, 693 (1982) Note, Alien Corporations and Aggregate Contacts: A Genuinely Federal Jurisdictional Standard, 95 Harv.L.Rev. 470, 479-81 (1981); see generally Project, Obtaining Personal Jurisdiction Over Alien Corporations — A Survey of U.S. Practice, 9 Vand.J. Transnat’l L. 345 (1976).
There may be some appealing arguments for the notion of aggregating national contacts in federal cases where in any one forum there are not enough local contacts to justify use of a state long-arm statute for service of process and for personal jurisdiction to attach, although the aggregate of the national contacts are substantial. But we cannot blink the language of Rule 4(e). We cannot read the rule except as saying that absent specific congressional authority, a federal district court has no personal jurisdiction over a defendant who cannot be reached by the long-arm statute of the state in which the district court sits. Lapeyrouse and Terry are overruled to the extent that they differ from the views expressed in this opinion.
Neither Point Landing nor Omni disputes the court’s findings that Wolff and Gourlay are not subject to the jurisdiction of the Louisiana courts under that state’s long-arm statute.
The judgment of the district court is AFFIRMED. The case is remanded for further proceedings consistent with this opinion.

. "The concept of personal jurisdiction comprises two distinct components: amenability to jurisdiction and service of process. Amenability to jurisdiction means that a defendant is within the substantive reach of a forum’s jurisdiction under applicable law. Service of process is simply the physical means by which that jurisdiction is asserted.” DeMelo v. Toche Marine, Inc., 5 Cir.1983, 711 F.2d 1260, 1264 (citations omitted).


. In short, neither Wolff nor Gourlay is a party in the Rosenberg action; Wolff is a defendant in the Point Landing action and a third-party defendant in the other two actions; Gourlay is a third-party defendant in three actions.


. A straddle is the simultaneous purchase and sale of futures contracts, deliveries to be made in different months. Investors have attempted to use straddles in stock options or commodities to generate capital gains and ordinary losses. Commodity Exchange, Inc. v. CFTC, 543 F.Supp. 1340 [1980-1982] Comm.Fut.L.Rep. (CCH) ¶ 21,-445 (S.D.N.Y.1982); 1 P. Johnson, Commodities Regulation § 1.15, at 48, 49 (1982).


. Omni never amended its third party complaints to add the commodities law counts. Third party defendants may, however, move to dismiss the primary complaint for failure to state a claim. Fed.R.Civ.P. 14(a).
Transactions on the London Metals Exchange have been held outside the scope of § 4b of the CEA. Kleinberg v. Bear Steams & Co., [9184— 86] Comm.Fut.L.Rep. (CCH) ¶ 22,613 (S.D.N.Y. 1985); de Atucha v. Commodity Exchange, Inc., S.D.N.Y.1985, 608 F.Supp. 510. The plaintiffs’ claims may however be cognizable under § 4c(b) of the Act, 7 U.S.C. § 6c(b) and Regulation 32.9, 17 C.F.R. § 32.9, or under Regulation 30.02, 17 C.F.R. § 30.02.


. Lapeyrouse relied on Terry v. Raymond International, Inc., 5 Cir.1981, 658 F.2d 398 and Lone Star Package Car Co. v. Baltimore & Ohio R.R. Co., 5 Cir.1954, 212 F.2d 147. Burstein distinguished Terry and Lone Star.


. Section 2(a)(1)(A) provides:
[T]he Commission shall have exclusive jurisdiction, except to the extent otherwise provided in § 2(a) of this title with respect to accounts, agreements ... and transactions involving contract of sale of a commodity for future delivery, traded or executed on a contract market designated pursuant to § 7 of this title or any other board of trade, exchange, or market____ [NJothing contained in this section shall (i) supersede or limit the jurisdiction at any time conferred on the Securities and Exchange Commission or other regulatory authorities under the laws of the United States or of any State, or (ii) restrict the Securities and Exchange Commission and such other authorities from carrying out their duties and responsibilities in accordance with such laws.
7 U.S.C. § 2.


. The report accompanying the House bill stated that the CFTC would have exclusive jurisdiction over commodities futures traded on a contract market. H.R.Rep. No. 975, 93rd Cong. 2nd Sess. 28 (1974).


. The SEC, in an amicus brief submitted at the Court’s request, agrees that the CFTC has exclusive regulatory jurisdiction over individual discretionary accounts, by virtue of amendments to the CEA enacted in the Commodities Futures Trading Commission Act of 1974. "[Wjhere the broker and manager of a discretionary commodity account receive commissions based on trade prices rather than share in the customer’s profits or losses, the account is not a security within the meaning of the federal securities laws.” SEC brf. at 2.
The CFTC, in its amicus brief, which was also requested by the Court, concludes that both the plain language and the legislative history of the 1974 amendments to the Act make clear that Congress intended Section 2(a)(1) (now Section 2(a)(1)(A)) of the Act, 7 U.S.C. § 2, to preclude application of federal securities laws to all transactions involving futures and options on futures including foreign-exchange traded futures contracts, the options on such contracts, and the discretionary commodity accounts that are involved in this case.
It is unnecessary for the Court to decide whether the accounts in question are securities, since in any event the CEA is preemptive.
The Court appreciates the efforts expended by the SEC and the CFTC and the excellence of their briefs.


. Both these statements are relied on in Lapey-rouse v. Texaco, Inc., 5 Cir.1982, 693 F.2d 581, 585.


. On the fifth amendment-fourteenth amendment due process point, see Fullerton, Constitutional Limits on Nationwide Personal Jurisdiction in the Federal Courts, 79 Nw.U.L.Rev. 1 (1984).


. Judge Randall added this footnote:
The other leading commentator in the field takes the opposite position. J. Moore, J. Lucas, H. Fink, & C. Thompson, Moore’s Federal Practice ¶ 4.41 — 1[1] at 4-424 (1982). Since the entire discussion of amenability under rule 4(e) consists of a reference to the discussion of amenability under rule 4(d), id. ff 4.24[7], with no explanation for the similarity in analysis and result despite the difference in language between the two rules, we find Wright & Miller more persuasive..
693 F.2d 511, 515, n. 5.